                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

DIEDRA SIMPSON,                        CASE NO. 3:20-cv-65

     Plaintiff,                        JUDGE WALTER H. RICE

       v.

JOHN TOKARZ, et al.,

     Defendants.

CALEB UPTON                            CASE NO. 3:20-cv-71

     Plaintiff,                        JUDGE WALTER H. RICE

       v.

UNITED STATES DEPARTMENT OF
THE AIR FORCE,

     Defendant.

KATRICE MARSHALL                       CASE NO. 3:20-cv-72

     Plaintiff,                        JUDGE WALTER H. RICE

       V.

UNITED STATES DEPARTMENT OF
THE AIR FORCE

     Defendant.


    DECISION AND ENTRY DISMISSING WITH PREJUDICE ALL CLAIMS OF
    PLAINTIFFS IN (1) CASE NO. 3:20-CV-65 PURSUANT TO DECISION
    AND ENTRY FILED APRIL 9, 2021, (DOC. #24) AND SUSTAINING
    MOTION TO DISMISS FOR LACK OF JURISDICTION AND FAILURE TO
    STATE A CLAIM (DOC. #13); (2) CASE NO. 3:20-CV-71 PURSUANT TO
    DECISION AND ENTRY FILED APRIL 9, 2021, (DOC. #19) AND
    SUSTAINING MOTION TO DISMISS FOR LACK OF JURISDICTION AND
     FAILURE TO STATE A CLAIM (DOC. #17); AND (3) CASE NO. 3:20-CV-
     72 PURSUANT TO DECISION AND ENTRY FILED APRIL 9, 2021, (DOC.
     #26); SUSTAINING MOTION TO DISMISS FOR LACK OF JURISDICTION
     AND FAILURE TO STATE A CLAIM (DOC. #21 ); TERMINATION ENTRY
     IN CASE NO. 3:20-CV-65; CASE NO. 3:20-CV-71 ; AND CASE NO. 3:20-
     CV-72




     This matter is before the Court pursuant to (1) an April 9, 2021, Decision and

Entry filed in three cases: Case No. 3:20-cv-65, Doc. #24; Case No. 3:20-cv-71 , Doc.

#19; and in Case No. 3:20-cv-72, Doc. #26. Th is Decision and Entry ordered

Plaintiffs to show cause, on or before April 26, 2021 , as to (1) why each case

should not be dismissed with prejudice and (2) why a Motion to Dismiss for Lack

of Jurisdiction and Failure to State a Claim ("Motion to Dismiss"), filed by

Defendants, the United States of America ("United States") and the United States

Department of the A ir Force, ("USAF"), in each case, Doc. ##13, 17 and 21,

respectively, should not be sustained. The Motions to Dismiss assert, among

other things, that although Defendant, John Tokarz, was an employee of the USAF

and working at Wright-Patterson Air Force Base ("WPAFB" ) in Dayton, Ohio, on

the date of the November 27, 2017, accident, he was not within the course and

scope of his employment when the accident occurred.

    The Court will briefly review the background of the April 9, 2021, Decision

and Entry and the Motions to Dismiss.




                                          2
     I.     April 9, 2021, Decision and Entry

     As stated in the Decision and Entry, the Court conducted two in camera

reviews of Defendant Tokarz's medical records for November 27, 2017. The first in

camera review was of the medical records provided to the Court by Defendant

Tokarz's counsel and the second in camera review consisted of the medical

records that were subpoenaed and provided directly to the Court from the three

medical providers. The purpose of each review, which was requested by Plaintiffs'

counsel, was for the Court to see if information existed in the medical records

indicating whether Defendant Tokarz was within the course and scope of his

employment at the time of the November 27, 2017, accident. Assuming said

review by the Court was consistent with Defendant Tokarz's sworn deposition

testimony, Plaintiffs, who had not yet responded to the Motions to Dismiss,

represented that they would file a Stipulation of Dismissal without prejudice in

each of the three cases.

     The Decision and Entry states that the Court found no information in either in

camera review indicating that Defendant Tokarz was within the course and scope

of his employment at the time of the accident. Accordingly, Plaintiffs' counsel

were ordered to show cause by April 26, 2021, as to why Case Nos. 3:20-cv-65,

3:20-cv-71 and 3:20-cv-72 should not be dismissed, with prejudice, for lack of

subject matter jurisdiction and/or for failure to state a claim.




                                           3
     Plaintiffs have filed no response to the Court's Decision and Entry directing

them to show cause by April 26, 2021, as to why the cases should not be

dismissed with prejudice.




     II.        Motion to Dismiss

     Plaintiffs' three Complaints seek relief against the United States and/or the

USAF under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§1346(b)(1 ), for

wrongful death and injuries. The FTCA authorizes:

       [C]ivil actions on claims against the United States, for money
       damages ... for injury or loss of property, or personal injury or death
       caused by the negligent or wrongful act or omission of any employee
       of the Government while acting within the scope of his office or
       employment, under circumstances where the United States, if a
       private person, would be liable to the claimant in accordance with the
       law of the place where the act or omission occurred.

28 U.S.C.   §   1346(b)(1 ).

     The United States and the USAF move for dismissal of these Complaints

pursuant to Fed. R. 12(b)(1 ). They assert both a facial attack, with all the

allegations of the complaint taken as true, similar to the analysis undertaken in

deciding a motion to dismiss, Carrier Corp. v. Outokumpu       On: 673 F.3d 430, 440
(6th Cir.2012) (quoting Gentek Bldg. Prod., Inc. v. Sherwin-Williams Co., 491 F.3d

320, 330 (6th Cir. 2007)), and a factual attack. In a factual attack, the Court is

permitted to weigh the evidence in support of the motion Ohio Nat. Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990). Defendants' Motions to Dismiss,

Doc. #13, 17 and 21, include a declaration of Timothy R. Kwast, Division Chief

                                            4
Engineer at WPAFB and supervisor of Defendant Tokarz, and a declaration of

Benjamin J. Hall, a Human Resources Specialist employed by the USAF. The Hall

declaration also includes Air Force Instruction 36-807 and a supplement to this

instruction. The instruction and supplement state, among other things, that

scheduled lunch periods at WPAFB range from 30 minutes to one hour, are

unpaid and not considered duty time. The United States and the USAF assert that

their Motions to Dismiss should be granted for three reasons: (1) the USAF must

be dismissed since under the FTCA the United States is the only proper party

Defendant; (2) the Court lacks jurisdiction under the FTCA since there is no

evidence that Defendant Tokarz was within the scope of his employment at the

time of the accident; and, (3) as to Case No. 20-cv-65, the Simpson Complaint,

allegations that the United States has liability for entrusting the vehicle that

Defendant Tokarz was driving and /or for failing to maintain or to inspect the

vehicle are unsupported by any evidence, merely conclusionary allegations and

not permitted under Ohio law.

      As to Defendants' first reason in support of their Motions to Dismiss, the

law is clear that under the FTCA, the United States is the only proper defendant in

these cases. Allgeier v. United States, 909 F.2d 869, 871 (6th Cir. 1990) ("The FTCA

clearly provides that the United States is the only proper defendant in a suit

alleging negligence by a federal employee. Failure to name the United States as

defendant in an FTCA suit results in a fatal lack of jurisdiction.") Because both the

Upton Complaint, Case No. 3:20-cv-71, and the Marshall Complaint, Case No. 3:20-

                                           5
cv-72, assert a claim under the FTCA naming only the USAF as Defendant, the

Court sustains the Motions to Dismiss as to these two cases. In the Simpson

Complaint, Case No. 3:20-cv-65, both the United States and USAF are named as

Defendants. Accordingly, the Court sustains Defendants' Motion to Dismiss the

USAF as a defendant from this case.

       The Motions to Dismiss also argue that Defendant Tokarz was not within

the scope of employment with the USAF at the time of the accident, since he was

driving his personal vehicle during an uncompensated lunch break and was not

on duty for his employer. In determining whether an employee is within the

course and scope of his employment, the Court applies Ohio law, the law of the

state where the accident occurred. Williams v United States, 350 U.S. 857 (1955).

Under Ohio law, and based on the Kwast declaration, the Hall declaration and the

exhibits referenced therein, the Court finds that there is no evidence that

Defendant Tokarz was within the scope of his employment at the time of the

accident. Faber v. Meta/weld, Inc., 89 Ohio App.3d 794, 797 (Ohio Ct. App. 1992)

citing Bosh v. New York Life Ins. Co., 175 Ohio St. 458 (1964) (employee driving

personal vehicle is within the scope of his employment during a traffic accident

only if (1) the employer authorized the employee to use his own vehicle to

perform the work; (2) at the time of the accident, the employee was actively doing

the work he was employed to do; and (3) the employee was subject to the

direction and control of the employer in the operation of the vehicle.) Specifically,

at the time of the accident, Defendant Tokarz was on his lunch break and "off

                                          6
duty," thus not doing the government's work and subject to its direction and

control. Accordingly, the Court sustains Defendants' Motions to Dismiss as to all

three Complaints, based on the fact that Defendant Tokarz was not within the

scope and course of his employment at the time of the accident. Finally, the

Motions to Dismiss assert that allegations for negligent entrustment for the

vehicle that Defendant Tokarz was driving and /or for the failure of the United

States to maintain or inspect said vehicle in the Simpson Complaint, Case No. 20-

cv-65, are mere conclusory allegations, with no facts alleged in support, and are

claims not recognized under Ohio law. Myers v. United States, 17 F.3d 890, 899

(6th Cir. 1994) (" .. . the FTCA does not create liability, it merely waives sovereign

immunity to the extent that state-law would impose liability on a "private

individual in similar circumstances. 28 U.S.C.   §   2674. "). Because Defendant

Tokarz was operating his own vehicle during his off-duty lunch break, the Court

sustains the Motion to Dismiss concern ing the allegations in the Simpson

Complaint of negligent entrustment and failure to maintain and inspect the

vehicle.




     Ill.   Conclusion

     For the reasons set forth in the April 9, 2021, Decision and Entry, the Court

DISMISSES Case No. 3:20-cv-65, Case No. 3:20-cv-71 and Case No. 3:20-cv-72

WITH PREJUDICE to refiling in this Court. Additionally, for the reasons stated

above, the Court SUSTAINS the Motion to Dismiss for Lack of Jurisdiction and

                                           7
Failure to State a Claim filed by the United States and the USAF, Doc. #13 in Case

No. 3:20-cv-65; Doc. #17 in Case No. 3:20-cv-71 and Doc. #21 in Case No. 3:20-cv-

72.




      The captioned cases are hereby terminated upon the docket records of the

United States District Court for the Southern District of Ohio, Western Division at

Dayton.




Date: June 3, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                         8
